COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00359-CV


IN RE FLORENCE M. HILL                                                   RELATOR

                                      ----------

                            ORIGINAL PROCEEDING
                        TRIAL COURT NO. 153-269974-14

                                      ----------

                          MEMORANDUM OPINION1

                                      ----------

        The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.2

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER, J.; CHARLES BLEIL (Senior Justice,
Retired, Sitting by Assignment).

DELIVERED: October 13, 2016




        1
        See Tex. R. App. P. 47.4, 52.8(d).

        Relator’s motion for leave to file the mandamus petition is dismissed as
        2

moot.